Citation Nr: 1232404	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tremors of the left hand.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for melanoma of the right shoulder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to September 1984.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  

In January 2010, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claims for service connection for Type II diabetes mellitus and a heart disorder.  However, a subsequent June 2011 rating decision granted those claims and he did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The issue of entitlement to service connection for melanoma of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received notification from the Veteran's representative in September 2011 that the Veteran wished to withdraw his claim of entitlement to service connection for tremors of the left hand.  The Board received this notification prior to the promulgation of a decision.

2.  VA received notification from the Veteran's representative in September 2011 that the Veteran wished to withdraw his claim of entitlement to service connection for obesity.  The Board received this notification prior to the promulgation of a decision.

3.  VA received notification from the Veteran's representative in September 2011 that the Veteran wished to withdraw his claim of entitlement to service connection for bilateral hearing loss.  The Board received this notification prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal for the issue of entitlement to service connection for tremors of the left hand is met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the Veteran's Substantive Appeal for the issue of entitlement to service connection for obesity is met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of the Veteran's Substantive Appeal for the issue of entitlement to service connection for bilateral hearing loss is met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a September 2011 statement, the Veteran's representative requested that the issues concerning entitlement to service connection for tremors of the left hand, obesity, and bilateral hearing loss be withdrawn.  Therefore, the Veteran has withdrawn the appeal of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.  The appeals concerning entitlement to service connection for tremors of the left hand, obesity, and bilateral hearing loss are dismissed.


ORDER

The claim of entitlement to service connection for tremors of the left hand is dismissed.  

The claim of entitlement to service connection for obesity is dismissed.  

The claim of entitlement to service connection for bilateral hearing loss is dismissed.  


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining melanoma claim can be properly adjudicated.  

The Veteran was afforded a VA examination in June 2010 to address the nature and etiology of his melanoma of the right shoulder.  However, for the foregoing reasons, the Board finds this examination to be inadequate.

Following a physical examination of the Veteran, the June 2010 VA examiner diagnosed the Veteran with status post excision of melanoma of the right shoulder with a residual scar.  The examiner then determined that it is not possible to state whether or not the Veteran's melanoma is etiologically related to his in-service sun exposure.  The examiner acknowledged that sun exposure increases a person's risk of melanoma and other skin cancers.  However, the examiner stated that since the amount of sun exposure the Veteran received in the military and the amount of sun exposure he received after his military service are not documented in the claims file, then it is not possible to determine how much, if any, sun exposure during the Veteran's active military service contributed to his post-service development of melanoma.  At the VA examination, the examiner did not ask the Veteran about the amount of sun exposure he received in the military or the amount of sun exposure he received after his military service.  Throughout the appeal, the Veteran has argued that he suffered a severe sunburn while he was stationed in Korea during his active military service.  The Veteran's personnel records document that he was stationed in Korea during his active military service.  The Veteran was not provided the opportunity to tell the examiner about this sunburn at the examination. The examiner also did not address the Veteran's service treatment records (STRs), which include an in-service complaint of right shoulder pain from an unknown trauma dated in April 1977.  Finally, the examiner did not review the 1987 private medical records that initially diagnose and treat the Veteran for melanoma - three years after his military discharge.

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding his in-service sun exposure, his STRs, his VA treatment records, the Veteran's post-service sun exposure, and the medical literature reviewed in forming his medical opinion.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA examination is necessary before a decision on the merits may be reached.  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed status post excision of melanoma of the right shoulder with a residual scar.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed status post excision of melanoma of the right shoulder with a residual scar was incurred during his period of active duty from December 1972 to September 1984?  The examiner should specifically consider and address the April 1977 in-service complaint of right shoulder pain from an unknown trauma.  

Of note, the Veteran is competent to report his in-service and post-service sun exposure.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about the amounts of sun exposure he received during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his medical opinion.  

It is also noted that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


